AO 245B (CASDRev. 02118) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                   v.                                         (For Offenses Committed On or After November l, 1987)
                     JOHN LUKE PEREZ ( 1)
                                                                                 Case Number:        3:18-CR-03593-BTM

                                                                              Knut S Johnson
                                                                              Defendant's Attorney
REGISTRATION NO.                    48988-298
D -
THE DEFENDANT:
IZ!   pleaded guilty to count(s)              I and 2 of the Information.
D     was found guilty on count(s)
      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section   I Nature of Offense                                                           Count
      18:111(A), (B) - Assault On A Federal Officer (Felony)                                             1
      18:111(A), (B) - Assault On A Federal Officer (Felony)                                            2




     The defendant is sentenced as provided in pages 2 through
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                               - - -4- - - of this judgment.
D      The defendant has been found not guilty on count(s)

D     Count(s)                                                       are            dismissed on the motion of the United States.

fZ1    Assessment : $200.00
        Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
       waived and remitted as uncollectible.
       JVT A Assessment*: $
D
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                       0 Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              March 4. 2019
                                                                              Date of Imposition of Sentence




                                                                                                                      3: 18-CR-03593-BTM
AO 2458 (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JOHN LUKE PEREZ (I)                                                      Judgment - Page 2 of 4
CASE NUMBER:              3: l 8-CR-03593-BTM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
 Fourteen (14) months concurrent as to counts I and 2.




                                                                            ~fCJ~4
                                                                           HON.~ TED MOSKOWITZ
                                                                           UNITED STATES DISTRICT JUDGE
 0     Sentence imposed pursuant to Title 8 USC Section 1326(b ).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       That the defendant serve his sentence at the MCC for continuity of his Mental Health Treatment. It would
       be disadvantageous to disrupt his present treatment.




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant shall surrender to the United States Marshal for this district:
       0     at                             A.M.              on
       0     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       0     on or before
       0     as notified by the United States Marshal.
       0     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL


                                                                                                 3:18-CR-03593-BTM
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                      JOHN LUKE PEREZ (1)                                                                           Judgment - Page 3 of 4
    CASE NUMBER:                    3: 18-CR-03593-BTM

                                                            SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Three (3) years concurrent as to Counts 1 and 2.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
0
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
0         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
0         The defendant shall participate in an approved program for domestic violence. (Check if apphcable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
          The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
      with any special conditions imposed.
                                            STANDARD CONDITIONS OF SUPERVISION
     I)      the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)      the defendant shall support his or her dependents and meet other family responsibilities;
     5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
             reasons;
     6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)      the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
             any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)      the defendant shall not frequent places where controlled substances are illegally sold. used, distributed, or administered:
     9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
             unless granted permission to do so by the probation officer;
      I 0)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
      11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
             the court; and
      13)    as directed by the probation officer, the defendant shall notify third parties ofrisks that may be occasioned by the defendant's criminal record or
             personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
             with such notification requirement.



                                                                                                                                3:18-CR-03593-BTM
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:            JOHN LUKE PEREZ ( 1)                                                  Judgment - Page 4 of 4
CASE NUMBER:          3: 18-CR-03593-BTM

                               SPECIAL CONDITIONS OF SUPERVISION

   1. Submit person, property, residence, office and vehicle to a search, conducted by a United States Probation
       Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
       or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
       revocation; the defendant shall warn any other residents that the premises may be subject to searches
       pursuant to this condition.
   2. Participate in a program of drug and alcohol abuse treatment including testing and counseling, with at
       least 1 to 8 tests per month and 1 to 8 counseling sessions per month as directed by the probation officer.
   3. Not enter the Republic of Mexico without written permission of the Court or probation officer.
   4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
   5. Not possess any narcotic drug or controlled substance without a lawful medical prescription under Federal
       Law.
   6. Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances or
       dangerous drugs in any form.
   7. Participate in a program of mental health treatment as directed by the probation officer. The Court
       authorizes the release of the pre-sentence report and available psychological evaluations to the mental
       health provider, as approved by the probation officer. The defendant shall consent to the release of
       evaluations and treatment information to the probation officer and the Court by the mental health provider.
   8. Take all mental health medication prescribed.
   9. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of 180
       days upon release. This is a non-punitive placement. This condition terminates with entry into the
       residential mental health program.
   10. Participate in cognitive behavior therapy as directed by the probation officer.
   11. Seek and maintain full time employment and/or schooling or a combination of both.
   12. Forthwith apply for, enter and successfully complete a residential mental health program as directed by
       the Probation Officer.
   13. Not enter a Social Security Office without written permission from the Probation Officer.




                                                                                           3: 18-CR-03593-BTM
